Moyer, C.J.,
dissenting. Since I do not find R.C. 2317.45 to be unconstitutional, I dissent from the majority’s opinion.
In Morris v. Savoy (1991), 61 Ohio St.3d 684, 576 N.E.2d 765, we upheld the setoff of collateral benefits in medical malpractice actions against equal protection and due process challenges. We held that the General Assembly’s elimination of double recoveries to plaintiffs is not “unreasonable or arbitrary,” nor does it “offend fundamental fairness.” Id. at 693, 576 N.E.2d at 772. I find that same logic applicable given the context in which the issues now arise.
The majority holds that a plaintiff in a negligence case has rights to a remedy and a trial by jury that are violated by the setoff requirements of R.C. 2317.45. In both cases before us, as well as in every conceivable factual situation, the plaintiffs after the setoff will receive at least as much total compensation from all sources as the amount awarded by the jury. If the underlying purpose of tort law is to wholly compensate victims, due process is satisfied when the plaintiff recovers, from all sources, the amount that the jury deems a just and appropriate award. By disallowing a setoff for collateral benefits, the majority sanctions a windfall for the plaintiff at the expense of all insureds. One must ask, what purpose is served by such reasoning? The majority will allow a plaintiff to take substantially more than what a jury found to be full compensation. If a plaintiff’s rights are violated by application of a collateral benefit setoff, then it follows that a defendant’s rights are equally violated by abrogating the setoff provisions.
*428The majority asserts that R.C. 2317.45 creates circumstances in which a tortfeasor may receive a “rebate.” The purpose of tort law is thwarted by denying double recovery only if we assume that that purpose is to punish the tortfeasor and not to compensate the victim. The alternative, as expressed by the majority, is to create two liabilities where there was only one before, thereby doubling exposure, the cost of which will be shared , by all who purchase liability insurance.
Because I believe that the elimination of double recoveries is a rational exercise of the General Assembly’s powers and that no fundamental right of the plaintiffs has been abridged, I dissent from the decision announced today.
Wright, J., concurs in the foregoing dissenting opinion.